AMENDMENT NO. 2

TO THE
TRANSITION TO INTERNAL MANAGEMENT AGREEMENT

 

This AMENDMENT NO. 2 to the TRANSITION TO INTERNAL MANAGEMENT AGREEMENT is made
and entered into on this 8th day of April, 2014 (this “Amendment”) by and among,
Sentio Healthcare Properties, Inc., a corporation organized under the laws of
the State of Maryland (the “Company”), Sentio Healthcare Properties OP, L.P., a
Delaware limited partnership (the “Partnership,” and together with the Company,
the “Company Parties”), Sentinel RE Investment Holdings LP, a Delaware limited
partnership (the “Investor”), and Sentio Investments, LLC, a Florida limited
liability company (the “Advisor”).

R E C I T A L S

 

WHERAS, the Company and the Advisor are parties to an advisory agreement
pursuant to which the day-to-day business and affairs of the Company are managed
by the Advisor (the “Advisory Agreement”);

 

WHEREAS, on February 10, 2013, the Company Parties, the Investor, and the
Advisor, entered into the Transition to Internal Management Agreement (the
“TIMA”), as amended by Amendment no. 1 dated April 8, 2014, which, subject to
the receipt of certain required third-party consents which have heretofore been
obtained, effected certain amendments to the terms of the Advisory Agreement;

 

WHEREAS, upon the terms set forth in this Amendment, the parties have agreed to
amend the definition of invested capital included in the Advisory Agreement to
reflect the effect of the repurchase of shares of the Company’s common stock
through the issuance of preferred equity in the Company or the Partnership;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to amend the TIMA
as follows:

 

1. Amendment to Section 3a. Effective upon the receipt by the Company of the
consent as required under the loan documents with respect to Woodlawn Terrace at
the Oaks, the following definition shall be added to Section 3a of the TIMA:

 

“Invested Capital” means, as of any date, an amount equal to: Gross Proceeds,
reduced by (i) the aggregate amount paid by the Company to repurchase Common
Stock from Stockholders, exclusive of any amounts funded from the issuance of
preferred equity in the Company or the Operating Partnership, (ii) all prior
Distributions of Cash from Sales and Financings.

 

2. Ratification; Effect on Advisory Agreement.

 

a. Ratification. The TIMA and the Advisory Agreement, as amended hereby, shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

 

b. Effect on the Advisory Agreement. On and after the date hereof, each
reference in the TIMA to “this Agreement,” “herein,” “hereof,” “hereunder,” or
words of similar import shall mean and be a reference to the TIMA as amended
hereby.

 

c. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile which shall be deemed originals.

 

 

Signature page follows.

 



 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 



  THE COMPANY       Sentio Healthcare Properties, Inc.       By: /s/ John Mark
Ramsey         Name: John Mark Ramsey   Title: President and Chief Executive
Officer           THE PARTNERSHIP       Sentio Healthcare Properties OP, L.P.  
    By:  Sentio Healthcare Properties, Inc.,   its general partner       By: /s/
John Mark Ramsey   Name: John Mark Ramsey   Title: President and Chief Executive
Officer       THE INVESTOR       Sentinel RE Investment Holdings LP       By:
/s/ Billy Butcher      Name: Billy Butcher   Title: Vice President          THE
ADVISOR       Sentio Investments, LLC       By: /s/ John Mark Ramsey   Name:
John Mark Ramsey   Title: Chief Executive Officer



 



 

 